Order insofar as it sets aside the verdicts in favor of the plaintiffs and against the defendant Levy reversed on the law and facts, and verdicts reinstated, with costs to the plaintiffs against the defendant Levy. Memorandum: The finding that Levy was guilty of negligence contributing to the occurrence of the accident was not against the weight of evidence. All concur. Order insofar as it sets aside the verdicts of no cause of action in the action by the plaintiffs against the defendants Van De Mar affirmed, without costs. Memorandum: The finding that the Van De Mars were not guilty of negligence contributing to the occurrence of the accident was against the weight of evidence. All concur, except Bastow, J., who dissents and votes to reverse the order and reinstate the *727verdicts. (Appeals from an order of Monroe Trial Term setting aside the verdict in favor of defendants Van De Mar of no cause of action and also setting aside the verdicts in favor of plaintiffs Lawrence against Morton Levy and granting a new trial.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.